Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 1 of 19 PageID #: 57897




                         Exhibit A
          Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 2 of 19 PageID #: 57898




                        VirnetX v. Apple
    Plaintiff’s Motion to Compel Document Production Dkt. 852
                            June 18, 2020




1
        Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 3 of 19 PageID #: 57899

    Apple Announces It Will Break “Always”




                                               Dkt. 194-8, Ex. G.
2
    Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 4 of 19 PageID #: 57900

    MDM (Mobile Device Managers)




3
 Court Denied Original Motion To Compel
     Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 5 of 19 PageID #: 57901



Weeks Before Trial But Provided Guidance




                                                                              Dkt. No. 362




4
    Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 6 of 19 PageID #: 57902

      Apple Then Moved For JMOL




                 Dkt. No. 713 at 6 (Defendant Apple, Inc.’s Rule 50(a) Motion for
                 Judgment as a Matter of Law on Non-Infringement)t




5
     Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 7 of 19 PageID #: 57903

2016: Apple Highlights Inadequate Survey




                                 Jay Direct at 178:15-179:5 (Trial Tr. Feb. 1, 2016)
6
    2018: Apple Insinuates Only 2% Use Of
       Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 8 of 19 PageID #: 57904



              VPN On Demand




                                   Jay Direct at 169:2-20 (P.M. Trial Tr. Apr. 9, 2018)
7
    2018: Apple Insinuates Only 2% Use Of
       Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 9 of 19 PageID #: 57905



              VPN On Demand




                             Jay Re-Direct at 186:7-16 (P.M. Trial Tr. Apr. 9, 2018)
8
    Apple’s Purported Reason For A New
      Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 10 of 19 PageID #: 57906



                    Trial




                                                 Hearing Tr. April 14, 2020 at 40:15-25



9
       Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 11 of 19 PageID #: 57907

     Apple Avoided Knowing The Answer




                                                                         Trial Exhibit PX1127




10
     Apple Spent Over $200k On An
     Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 12 of 19 PageID #: 57908



           Inadequate Survey




                                             Jay Dep. Tr. (03/20/2015) at 64:13-65:4
11
     Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 13 of 19 PageID #: 57909

     Apple Knew of VirnetX’s Request




                Dkt. No. 847 p.7 fn. 4 (Apple and VirnetX’s Joint Motion to Amend
                the Docket Control Order and Discovery Order)




12
     Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 14 of 19 PageID #: 57910

     Apple Knew of VirnetX’s Request




                       Cassady 05/01/2020 Email Re: VirnetX: Hearing Next Week




13
      Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 15 of 19 PageID #: 57911

     Apple Requested A Discovery Redo




                       Heffernan 05/01/2020 Email Re: VirnetX: Hearing Next Week

14
     Apple’s Suggested Custodians Are
      Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 16 of 19 PageID #: 57912



                Insufficient


(1) Nick Thompson
      Problems:
         •     Began working at Apple in August 2018 over 5
               years after the relevant time period.

         •     No indication responsible for communicating
               with MDMs about VPN On Demand.



15
     Apple’s Suggested Custodians Are
      Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 17 of 19 PageID #: 57913



                Insufficient


 (2) ios-mdm@apple.com
      Problems:
           •     Created in January 2015 nearly two years after the
                 relevant time period.

           •     No indication this email address is meaningfully used for
                 outside communication with MDMs OR that it will contain
                 any relevant communications or exchanges with MDMs
                 about VPN On Demand.



16
     Apple’s Suggested Custodians Are
      Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 18 of 19 PageID #: 57914



                Insufficient


 (3) Apple Care
      Problems:
           •     Not relevant to how Apple communicates with its
                 Enterprise Customers or MDMs.

           •     Only includes piecemeal feedback (i.e. brief description of
                 support inquiry and customer, date, status) from what
                 would be relevant entries entered at the sole discretion of
                 the support representative who created it.



17
          Case 6:12-cv-00855-RWS Document 867-1 Filed 06/22/20 Page 19 of 19 PageID #: 57915

         Apple’s Expense Never Changes

     Apple’s Representations During                      June 11, 2020 Declaration of Ali
          Jan. 6, 2016 Hearing                                       Husain


 1. “Over 3400 hours of people time”

 2. “4300 hours of machine time”

 3. Take “over ten months” to gather
 4. “Costs hundreds of thousands of
    dollars”




18
